





Exhibit 10.1
 
EXECUTION COPY
 


AMENDMENT NO. 2 TO THE
364-DAY SENIOR SECURED CREDIT
AGREEMENT DATED AS OF OCTOBER 25, 2005
 
Dated as of January 26, 2007
 
AMENDMENT NO. 2 TO THE 364-DAY SENIOR SECURED CREDIT AGREEMENT DATED AS OF
OCTOBER 25, 2005 (this “Amendment”) by and among:
 
(a)  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Trustee under the
Trust Agreement (337), dated as of October 19, 2005 (“Borrower 337”), with the
Beneficial Owner (as defined below) as trustor;
 
(b)  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Trustee under the
Trust Agreement (342), dated as of October 19, 2005 (“Borrower 342” and,
together with Borrower 337, the “Borrowers”), with the Beneficial Owner as
trustor;
 
(c)  AIRCASTLE IRELAND NO. 2 LIMITED, an Irish private limited liability
company, as trustor and sole beneficiary of each of the Trusts (in such
capacity, the “Beneficial Owner”);
 
(d)  CITIBANK, N.A., a national banking association, in its capacity as a Lender
under the Credit Agreement (as hereinafter defined); and
 
(e)  CITIBANK, N.A., in its capacity as agent for the Lenders (in such capacity,
and together with any successor agent appointed in accordance with the terms of
Section 10.7 of the Credit Agreement, the “Agent”).
 
PRELIMINARY STATEMENTS:
 
(1) The Borrowers, the Lender and the Agent have entered into the 364-Day Senior
Secured Credit Agreement dated as of October 25, 2005, as amended by Amendment
No. 1 thereto dated as of July 21, 2006 (as so amended, the “Credit Agreement”;
capitalized terms used herein but not defined shall be used herein as defined in
the Credit Agreement).
 
(2)  The Borrowers, the Lender and the Agent have agreed to further amend the
Credit Agreement as hereinafter set forth.
 
SECTION 1.  Amendments to Credit Agreement
 
The Credit Agreement is, effective as of the date hereof, hereby amended as
follows:
 

 
1

--------------------------------------------------------------------------------

 



 
(a)  Section 1.1 of the Credit Agreement is hereby amended as follows:
 
            (i)  By inserting the following new definitions in alphabetical
order:
 
“‘Second Amendment’ means Amendment No. 2 to this Agreement dated as of January
26, 2007.”
 
“‘Securitization Transaction’ means (a) a financing transaction by Aircastle
Limited, the Beneficial Owner or any Borrower or any of their respective
Subsidiaries involving (i) the transfer of a portfolio of aircraft (or the
ownership interests in the entities owning such aircraft) and related leases to
one or more special purpose entities (each, a “Securitization Vehicle”) and (ii)
an offering (either public or private) of securities the payments in respect of
which are to be primarily supported by rent payments receivable under the leases
of such aircraft or the disposition of any such aircraft, or (b) any financing
transaction similar to the foregoing.”
 
(ii)  By revising the definition of “Stated Termination Date” to read as
follows:
 
“‘Stated Termination Date’ means the earlier of (a) September 30, 2007 and (b)
the date of consummation or closing after January 26, 2007 of a Securitization
Transaction (such date being referred to as the “Securitization Closing Date”),
provided that if (i) a Securitization Transaction shall have closed or been
consummated after January 26, 2007, (ii) a Securitization Vehicle with respect
to such Securitization Transaction shall have contracted to purchase one or more
of the Financed Aircraft and (iii) any such Financed Aircraft shall not have
been purchased by such Securitization Vehicle on the Securitization Closing
Date, then the date under this clause (b) shall be extended until all such
Financed Aircraft shall have been purchased by such Securitization Vehicle.”
 
(b)  Section 2.3 of the Credit Agreement is hereby amended by adding a new
Section 2.3(b)(vi) to read as follows:
 
“(vi) If (A) a Securitization Closing Date shall have occurred after January 26,
2007, (B) the Loans to any Borrower shall not have been repaid in full on or
before such Securitization Closing Date, and (C) a Securitization Vehicle with
respect to the underlying Securitization Transaction shall not have contracted
to purchase the Financed Aircraft of such Borrower, such Borrower shall, on such
Securitization Closing Date, prepay the principal of all Loans to such Borrower
then outstanding together with interest thereon and all other amounts owning
hereunder in respect thereof. Anything contained herein to the contrary
notwithstanding, upon the sale by any Borrower of its Financed Aircraft to a
Securitization Vehicle, such Borrower shall, on the date of such sale, prepay
the principal of all Loans to such Borrower then outstanding together with
interest thereon and all other amounts owning hereunder in respect thereof.”
 

 
2

--------------------------------------------------------------------------------

 

 
SECTION 2.  Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof (the “Effective Date”) when the Agent shall have received
counterparts of this Amendment and a Consent substantially in the form of
Exhibit A to this Amendment (the “Consent” and, together with this Amendment,
the “Amendment Documents”) executed by the Guarantors, Holdings and the Parent.
 
SECTION 3.  Confirmation of the Representations and Warranties.
 
The Borrowers hereby represent and warrant, on and as of the date hereof, that
the representations and warranties contained in the Credit Agreement are correct
in all material respects on and as of the date hereof, after giving effect to
this Amendment, as though made on and as of the date hereof, other than any such
representations or warranties made only as of, or relating to, an earlier date.
 
SECTION 4.  Reference to and Effect on the Credit Agreement and Loan Documents
 
.
 
(a)  On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
 
(b)  The Credit Agreement and Loan Documents, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Security Instruments and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Credit
Parties under the Loan Documents to the extent provided therein, in each case as
amended by this Amendment.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement or any of the Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any of the Loan Documents.
 

 
3

--------------------------------------------------------------------------------

 



 
SECTION 5.  Costs and Expenses.
 
The Borrowers agree to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of Section 11.5 of the Credit Agreement. In addition, the Borrowers shall
pay any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, and agrees to save the
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.
 
SECTION 6.  Execution in Counterparts
 
. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION 7.  Governing Law
 
. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
[Rest of this page intentionally left blank.]
 

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
AIRCASTLE IRELAND NO. 2 LIMITED,
as Beneficial Owner




By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director



 
5

--------------------------------------------------------------------------------

 

Borrowers:


WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee under the Trust
Agreement (337), dated as of October 19, 2005, to which it is a party




By: /s/ Val T. Orton
Name: Val T. Orton
Title: Vice President


WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee under the Trust
Agreement (342), dated as of October 19, 2005, to which it is a party


By: /s/ Val T. Orton
Name: Val T. Orton
Title: Vice President



 
6

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as Agent and as a Lender




By: /s/ Gaylord C. Holmes
Name: Gaylord C. Holmes
Title: Director



 
7

--------------------------------------------------------------------------------

 


 
Exhibit A to Amendment No. 2
 

 
CONSENT
 
Dated as of ______ __, 2007
 


 
The undersigned hereby consents to the foregoing Amendment No. 2 (the
“Amendment”) and hereby confirms and agrees that:
 
(a) notwithstanding the effectiveness of the Amendment, each of the Loan
Documents to which the undersigned is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
each such Loan Document to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement as
amended by the Amendment, and
 
(b) the Security Instruments (if any) to which the undersigned is a party and
all of the Collateral described therein do, and shall continue to, secure the
payment of all of obligations purported to be secured thereby.
 


 
[GUARANTOR] [PARENT] [HOLDINGS]
 
By   
                                Title:
 


 


 